Citation Nr: 1019821	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected recurrent left maxillary sinusitis 
secondary to service-connected status post fracture of the 
left zygoma and left maxilla (sinusitis).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The  issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability was raised by the Veteran in his September 2004 
Statement In Support Of Claim but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).   Therefore, the 
Board does not have jurisdiction over this issue, and it is 
referred to the AOJ for appropriate action.  

The Veteran served on active duty from March 1954 to May 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania (RO), which granted service connection for 
sinusitis as secondary to service-connected status post 
fracture of the left zygoma and left maxilla and assigned a 
10 percent evaluation effective September 29, 2004.  The 
Veteran timely appealed the assigned rating.  The Veteran is 
living overseas, and the Pittsburgh, Pennsylvania, RO has 
assumed jurisdiction over this foreign case.

A claim for an increased evaluation for service-connected 
status post fracture of the left zygoma and left maxilla was 
received by VA in November 2003, and a March 2004 rating 
decision granted an increased evaluation of 20 percent 
effective November 19, 2003.  Although in June 2004, the 
Veteran expressed disagreement as to the newly-calculated 
combined rating, he was advised in an October 2004 letter 
that VA does not add the individual percentages of each 
service-connected condition to determine the combined rating 
but rather used a combined rating table.  A copy of the 
combined rating table was associated with the letter.  

As no subsequent correspondence from the Veteran has 
expressed disagreement with the 20 percent rating assigned 
for service-connected status post fracture of the left zygoma 
and left maxilla, this issue is not considered to be on 
appeal.


FINDING OF FACT

The evidence does not show three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for service-connected sinusitis are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in November 2004, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to an increased evaluation.  
A VCAA letter was also sent in November 2005.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims files 
after the letters were sent.  
In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A sinus evaluation was 
conducted for VA purposes in February 2006.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2009).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

Although it was contended on behalf of the Veteran in April 
2010 that this case should be remanded for a current 
examination because the most recent examination is more than 
a year old, the Board notes that the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time if an otherwise adequate VA examination has 
been conducted.  See VAOPGCPREC 11-95.  In this case, the 
February 2006 sinus examination provides sufficient 
information upon which to make an informed decision, as will 
be discussed below.


Analysis of the Claim

The Veteran was originally granted service connection for 
status post fracture of the left zygoma and left maxilla 
sinusitis in an August 1992 rating decision and assigned a 0 
percent evaluation effective December 23, 1991.  A 20 percent 
evaluation was assigned for the disability by rating decision 
in March 2004, effective November 19, 2003.  A claim for 
increase was received by VA in September 2004.  A May 2006 
rating decision granted service connection for recurrent left 
maxillary sinusitis secondary to service-connected status 
post fracture of the left zygoma and left maxilla and 
assigned a 10 percent rating effective September 29, 2004.  
The Veteran timely appealed.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  


In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

The General Rating Formula for sinusitis provides a 
noncompensable (0 percent) rating for sinusitis that is 
detected by X-ray only.  A 10 percent rating is assigned for 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
assigned for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, Diagnostic Code 6513 (2009).  A Note to the 
General Rating Formula for Sinusitis provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97.

The Veteran was examined for VA purposes in February 2004.  
The Veteran complained of pain with chewing, headaches, and 
increased sensitivity during weather changes.  He said that 
he had not lost time from work.  It was noted that the left 
side of the Veteran's nose clogged more frequently than the 
right side.  It was reported on evaluation by the same 
examiner in December 2004 that the Veteran's condition had 
not changed since he was seen in February 2004.

The Veteran complained on evaluation for VA purposes in 
February 2006 of a clogged left nostril, recurrent left 
maxillary sinusitis, and daily headaches.  He noted that he 
most recent flare-up of sinusitis had been two weeks earlier, 
which he self treated with over-the-counter nasal spray and 
medication.  The Veteran said that he had approximately 3-4 
major attacks per year lasting 2-3 weeks each.  He worked 20 
hours a week and had not lost any time from work due to his 
sinusitis.  The veteran noted a minimal purulent discharge 
from the left side.  

On physical examination, the left nostril was reported to be 
50 percent obstructed.  The left maxillary sinus was tender.  
There was no discharge or disfigurement.  A CT scan of the 
left maxillary sinuses showed mild local mucosal irritation.  
The diagnosis was status post fracture of the left maxillary 
sinus with chronic sinusitis, with mild local mucosal 
irritation and partially clogged left nostril as well as 
frequent headaches responding partially to common analgesics, 
with 3-4 major sinusitis flare-ups/year lasting 2-3 weeks 
each time, with swelling and pain of the left cheek, a 
clogged left nostril, purulent discharge, and prolonged 
headaches.

According to an October 2006 statement from the Veteran's 
work supervisor, the Veteran has complained at work of 
problems with his left nostril and accompanying headaches.  
It was noted that the Veteran worked part time, 20 hours per 
week, and had an exemplary attendance record.

Although the Veteran indicated in February 2006 that he had 
approximately 3-4 major sinus attacks per year lasting 2-3 
weeks each, these attacks do not appear to be incapacitating 
episodes of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment since he said that the most 
recent attack was treated with over-the-counter remedies and 
that he did not need to miss work due to his sinusitis.  
Consequently, the 3-4 sinus attacks per year would be 
characterized as non-incapacitating episodes.  Therefore, 
because the Veteran has less than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, a rating in excess 
of 10 percent for sinusitis is not warranted under the 
applicable rating criteria.

The Board has considered whether another diagnostic code is 
"more appropriate" than the one used by the RO to rate the 
veteran's service-connected sinusitis.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  However since there is 
no evidence of either loss of part of the nose or of scars, 
there is no other diagnostic code under which the veteran's 
sinusitis would warrant a rating in excess of 10 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Code 6504 (2009).

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extraschedular 
rating commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's sinusitis, but 
findings supporting a rating higher than 10 percent have not 
been documented.  In addition, it has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment, as the Veteran had not had to miss work 
due to his sinusitis.  Therefore, the Board finds that 
referral for consideration of the assignment of an 
extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the weight of the credible evidence demonstrates 
that the Veteran has been entitled to no more than a 10 
percent rating for his sinusitis throughout the pendency of 
the appeal.  As the preponderance of the evidence is against 
the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for service-
connected sinusitis is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


